In my opinion, it was error to receive in evidence, over the objection of defendant, the testimony of Odale as to the substance of a speech made by Levitt, an alleged member of the Communist party. If there were any evidence that the Communist party had sanctioned or ratified such speech it might be admissible as tending to show what the party advocated, but such is not the state of the record. It may be that Levitt had a misconception of what his party advocated. I find no authority which approves what seems to me such an extreme and dangerous rule as that announced by Mr. Justice ROSSMAN. Neither do I believe that expert testimony is admissible to show what the Communist party teaches and advocates. However, in fairness to the trial court, it may be said that the latter testimony was admitted without objection.
The Criminal Syndicalism Act was enacted during the late World war as a sort of emergency measure. To extend its application to a poor, ignorant sewer digger who entertains erroneous ideas concerning governmental affairs and to imprison him in the penitentiary for a period of ten years is, in my opinion, not in keeping with the proper administration of justice. Throughout the centuries, jails have never been able to kill ideas. It is doubtful if they can do so in this modern and turbulent age.
I dissent.